Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 09 February, 2021. Claims 1-25 are pending in the instant application. Claims 16-23 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1-15, 24, and 25 are currently under examination.

35 U.S.C. § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The previous rejection of claims 1-15, 24, and 25 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Berman et al. (1992) in view of Murphy et al. (1993) and Liao et al. (Pub. No. US 2013/0273103 A1, published 17 October, 2013, and claiming priority to Prov. Appl. No. 60/387,392, filed 28 September, 2010), 

Claim Rejoinder
Claims 1-15, 24, and 25 appear to be free of the prior art of record and are allowable. Pursuant to the procedures set forth in M.P.E.P. § 821.04(b), claims 16-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 C.F.R. § 1.104. The restriction requirement set forth in the Office action mailed on 20 May, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 U.S.P.Q. 129, 131-32 (C.C.P.A. 1971). See also M.P.E.P. § 804.01. Claims 16-23 have been examined for patentability and are allowable.

	Examiner's Amendment
	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee. 



-	Please amend the TITLE to read as follows: NUCLEIC ACIDS ENCODING HUMAN IMMUNODEFICIENCY VIRUS TYPE 1 (HIV-1) N-TERMINAL DELETED GP120 IMMUNOGENS AND METHODS OF USE.

The TITLE has been amended to more accurately reflect the claimed invention.

	Reasons for Allowance
	The following is an Examiner's Statement of Reasons for Allowance: The claimed invention is directed toward nucleic acids encoding a recombinant HIV-1 envelope (Env) gp120 or gp140, wherein the original 4-25 consecutive amino acids at the N-terminus are deleted, wherein said deletion is located immediately after the Env signal peptide and an N-terminal herpes simplex gD tag is not utilized for amino acids at the N-terminus. The inventors demonstrated that deletion of the N-terminal amino acids in gp120 Envs enhanced gp120 epitope expression and augmented both antigenicity and immunogenicity for the V1/V2 and V2 gp120 regions. Deletion of the N-terminal amino acids leads to expression of a higher proportion of correctly folded and stable recombinant protein. These favorable immunological properties did not require inclusion of the HSV gD tag on the amino terminus of gp120. The closest available prior art (Berman et al., 1992; Tartaglia et al., US Pub. No. US 2012/0308593 A1, published 06 December, 2012) discloses the utilization of N-terminal truncated Envs comprising the HSV gD tag. However, these teachings failed to teach or suggest that favorable immunological properties could be obtained without utilization of the HSV gD tag. Thus the prior art of record neither teaches nor fairly suggests the claimed invention. Accordingly, the claims are novel and unobvious in view of the prior art. The . Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

	Applicants are advised that all post-allowance correspondence, except for petitions under 37 C.F.R. § 1.313(c), should be addressed "Mail Stop Issue Fee." Any petition filed under 37 C.F.R. § 1.313(c) to withdraw an application from issue after payment of the issue fee should be clearly marked "Petition under 37 C.F.R. § 1.313(c)" and be either filed as a Web-based ePetition (see www.uspto.gov/patents-application-process/Applying-online/ epetition-resource-page), hand-carried to the Office of Petitions or submitted by facsimile to the Office of Petitions at (571) 273-0025. See M.P.E.P. § 1308, subsection I.B. All other types of petitions, if transmitted by facsimile transmission to the Office, must be directed to the central facsimile number ((571) 273-8300). Any paper filed after receiving the Issue notification should include the indicated patent number. 

	Since an allowed application may be issued as a patent within about four weeks of payment of the issue fee, all post allowance correspondence should be filed prior to the date of issue fee payment to ensure the papers reach the appropriate USPTO official for consideration before the date the application issues as a patent. See M.P.E.P. § 2732 for a discussion of the patent term adjustment impact of submitting amendments or other papers after a notice of allowance has been mailed. If the above suggestions 

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
22 February, 2021